—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered November 6, 1997, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
Since defendant did not request submission to the jury of the lesser included offense of manslaughter in the second degree, the court’s failure to submit that charge did not constitute error (CPL 300.50 [2]). In any event, there was no reasonable view of the evidence which would support a finding that defendant caused decedent’s death because of recklessness rather than intent to inflict serious physical injury (see, People v Negron, 91 NY2d 788, 792). In this light, that counsel did not request submission of manslaughter in the second degree did not amount to ineffective assistance (see, People v Smith, 198 AD2d 187, lv denied 83 NY2d 810).
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Mazzarelli, Wallach and Buckley, JJ.